Citation Nr: 1232492	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  94-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left hip disability.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left hip disability.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for neutropenia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957.

These matters initially came before the Board of Veterans' Appeals (Board) from August and November 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the August2007 decision, the RO denied entitlement to compensation for neutropenia under the provisions of 38 U.S.C.A. § 1151.

In the November 2007 decision, the RO denied entitlement to service connection for a total left hip replacement on the basis that it was not incurred or aggravated during service.  In November 2009, the Board remanded the 1151 (neutropenia) claim for further development and the service connection (left hip) claim for issuance of a statement of the case.  The statement of the case was issued in August 2011, and the Veteran perfected the appeal by submitting a substantive appeal later that month.  

In October 2011, the Board remanded this case for the Veteran to be afforded a Travel Board hearing.  In April 2012, the Travel Board hearing was held before the undersigned.

The issue on appeal of service connection or a left hip disability was denied on the basis of direct service connection.  However, at his hearing and in the record, the Veteran raised the matter of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left hip disability.  Herein, the Board has determined that while service connection on a direct basis is not warranted, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left hip disability is warranted.  Thus, compensation is being granted under a different theory of entitlement.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of compensation under the provisions of 38 U.S.C.A. § 1151 for neutropenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left hip disability did not have its onset during active service and is not attributable to service.  

2.  The Veteran has additional left hip disability described as severe and catastrophic limitation of motion and minimal degenerative changes as a result of VA medical treatment administered on April 2, 1996 during a total left hip replacement, and the development of this additional disability was an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).  

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for limitation of motion and degenerative changes of the left hip have been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in August 2007 and July 2009.  These letters, especially in combination, indicated the type of evidence and information needed to substantiate the claim and apprised the Veteran of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

The Veteran has been afforded a hearing before a Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the claim, also asked specific questions directed at identifying the onset and etiology of the claimed left hip disability, and sought to identify any pertinent evidence not currently associated with the claims folder.  The Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Also, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  The Board also finds that a VA examination is not necessary to determine whether his left hip disability is related to his period of honorable service, as the standards of the recent decision of the United States Court of Appeals for Veterans Claims ("the Court") in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81. 

In this case, the STRs do not reflect any left hip disease or injury.  Also significant is the fact that left hip disability was first identified approximately many years after his period of honorable service.  The Veteran himself admitted in the record that the left hip began bothering him many years after service, he later underwent surgery, and the surgery caused the current level of severity of the left hip disability (the 38 U.S.C.A. § 1151 claim which is being granted).  At his hearing before the Board, he testified that he did not know if he hurt his hip when he was blown off a wing during service and that he did not have trouble until "later on."  In light of this, the second and third prongs of McLendon have not been met.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Left Hip Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims ("the Court") similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service connection may be granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran maintains that during service, he was blown off the wing of an aircraft and landed hard on the ground.  At his recent Board hearing, he indicated that he did not know if he hurt his hip at that time and that he did not have trouble until "later on".  He stated that he could have hurt his hip, but he did not know.  The Veteran also testified that his April 1996 left hip surgery resulted in additional disability to his left hip.  

The STRs do not reflect any complaints, findings, treatment, or diagnosis of left hip injury or disease.  The November 1957 separation examination did not reveal any left hip abnormalities.

Post-service, the Veteran was examined by VA in March 1959.  At that time, while he reported other injuries, he did not report any left hip injury or current left hip disability.  Likewise, a March 1964 VA examination did not mention the left hip; nor did VA outpatient treatment records dated from 1983 to 1987.

During a July 1985 personal hearing before a hearing officer, held in conjunction with other claims, the Veteran testified that during service, he was performing work on an aircraft when he was knocked off.  He related that he sustained injury to his facial area.  He did not report having sustained any injury to the left hip.

On April 2, 1996, the Veteran underwent a total left hip replacement.  It was noted that the Veteran had osteoarthritis of the left hip prior to the surgery, causing pain.  The report indicated that the Veteran had experienced progressive bilateral hip pain and left knee pain over the past five years.  There are no pertinent medical records describing the Veteran's range of motion of the left hip prior to this surgery.

A January 1997 report of Jeffrey J. Ericksen, M.D., indicated that the Veteran was status post left hip replacement with resultant loss in abduction and extension range of motion as well as leg lengthening of the left leg by 4 centimeters.  He noted that in 1988, the Veteran had suffered a work-related low back injury which was later followed by further slip and fall incidents which resulted in further back pain as well as hip region pain.

In May 1997 correspondence, the Veteran reported again that he had fallen while working on an aircraft.  He indicated that he hurt his neck at that time.  He indicated that he had undergone a left hip replacement in April 1996 at a VA facility and had walked with an altered gait and suffered leg length discrepancy since that time.  The Veteran did not claim that the inservice fall from the aircraft resulted in the left hip problems.

In July 1997, Barry W. Levine, M.D., indicated that the Veteran had suffered a work related injury to his low back.  He attributed current use of a cane to his left hip surgery as well as his knee problems.  He believed that the Veteran's slightly reduced pin and touch sensation on his left side might be related to his hip surgery.

At a March 1999 Board hearing, held in conjunction with other claims, the Veteran again repeated the history of having fallen from an aircraft during service and having struck his face.  He also related that he hurt his neck in that same fall.  He stated that he had a leg length discrepancy due to April 1996 left hip surgery.  It was indicated that the Veteran had begun to develop arthritis in his hips so he underwent the surgery for relief.  The Veteran did not claim that the inservice fall from the aircraft resulted in the left hip problems.

In February 2001, the Veteran was afforded a VA examination.  The examiner noted that prior to the left hip surgery, the Veteran had severe pain in the left hip which was relieved by the surgery.  However, the surgery resulted in the left leg being longer than the right leg, necessitating that the Veteran wear a lift in his right show.  Now, with regard to the hip, the Veteran was unable to bend and he had reduced mobility.  The examiner stated that the Veteran had undergone additional disability involving his left hip due to the length of his left extremity.  The examiner did not feel that this additional disability was worse than the left leg length discrepancy.  

In a February 2002 rating decision, the Veteran was awarded compensation under the provisions of 38 U.S.C.A. § 1151 for left leg length discrepancy.

In September 2002, the Veteran was afforded a VA examination.  At that time, the Veteran related that he did not have any particular problems with his bones, joints or skeletal system, but first developed problems with his left hip in 1985.  By 1996, his left hip worsened and required surgery.  On physical examination, the Veteran demonstrated marked restriction of motion, particularly on forward elevation of the hip, external rotation, internal rotation, abduction, and adduction.  The examiner concluded that the Veteran was status post total hip replacement in 1996 with subsequent catastrophic development of restriction of motion in all directions, as measured on goniometer.  September 2002 left hip x-rays revealed a total hip arthroplasty with the stem of femoral part of the prosthesis in good position with no evidence of lucency around.  The acetabulum sat well in the native bone with well positioned and maintained cup.  Some osteophyte spurs were recognized from the acetabulum, suggestive of mild degenerative changes.  

In December 2003 correspondence, the Veteran indicated that his left hip disability had worsened following VA left hip surgery.

In January 2004, the Veteran was afforded another VA examination.  At that time, it was noted that the Veteran had first developed arthritis in his left hip in 1985 which progressed such that the Veteran underwent a left hip replacement in 1996.  Following the total hip replacement, the Veteran had considerable difficulty maintaining his balance, especially with walking.  In 2001, it was discovered that he had a discrepancy in the length of his lower extremities, which in turn necessitated the Veteran to wear a lift in his right shoe to compensate for the difference.  Nevertheless, the Veteran continued to walk with a severe limp due to the leg length discrepancy.  The Veteran had also suffered multiple falls.  The Veteran continued to complain, in pertinent part, of mobility issues and physical examination confirmed marked restriction in the range of motion of the left hip with extreme pain.  Again, the assessment was status post total hip replacement in 1996 with subsequent catastrophic development of restriction of motion.

VA outpatient records, included a January 2005 report, continued to reflect limitation of motion of the left hip.  In May 2006, the Veteran was afforded another VA examination which confirmed limitation of motion of the left hip as well as osteoarthritis of the left hip.

In August 2007, the Veteran was examined by VA.  At that time, the Veteran reported that he had experienced left hip pain since the mid 1980's.  He underwent a left hip replacement in 1996 which reduced his pain, but resulted in leg length discrepancy issues.  Physical examination revealed limitation of motion with a great deal of discomfort.  The assessment was status post left total hip arthroplasty for osteoarthritis with increased left leg length.

In August 2008, another examination was provided to the Veteran.  The Veteran's medical history was reviewed and an examination was completed.  The examiner provided an opinion that it was as likely as not that the Veteran incurred an additional disability involving the left hip and/or left leg which resulted from his left hip replacement surgery performed by VA in April 1996, which is not coincidental to said treatment, the result of the natural progression of any involved disease or disability, or the necessary consequences of medical or surgical treatment.  The VA physician referred to past medical records, including findings that the resultant leg length discrepancy was not an acceptable variation as well as an August 2008 scanogram which clearly demonstrated that the Veteran's pelvis was rotated downwards with the symphysis pubis pointing to the left due to the longer left femur, status post hip replacement.

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran is certainly competent to report that he landed on the ground hard after a fall from an aircraft during service.  See Barr; Jandreau; Layno.  He has indicated, however, that this fall "could have" caused his left hip problems but that he does not know, that his left hip problems began later around 1985, and that the April 1996 surgery caused the left hip problems.  As such, the Board finds that the Veteran's statements alone do not provide a sufficient basis regarding the onset of his left hip disability during service, as he does not know if he hurt his left hip when he fell during service and has stated that his left hip symptoms began years after his separation from service.  

There was no suggestion or indication of left hip injury or disease contained in the STRs.  The separation examination did not reveal any left hip abnormality.  The initial post-service VA examinations further did not reflect any complaints, findings, or diagnosis of left hip injury.  Thereafter, the records, including statements and hearing testimony from the Veteran, do not reflect any hip problems for decades after service.  At the time of his 1996 hip surgery, it was noted that the Veteran had suffered hip problems for about 5 years.  The Board finds that this report by the Veteran is credible as it was made in conjunction with his surgery and desire to receive relief for his current left hip disability at that time.  That statement is also basically consistent with statements made by the Veteran that his left hip disability had its onset in the mid-1980's; in any event, more than 25 years after service.  Also, no medical professional has indicated that the Veteran's left hip disorder had its onset during active service or is related to any in-service disease, event, or injury.  Arthritis of the left hip was not shown within one year of his separation from service.  

Accordingly, the Board finds that the Veteran did not suffer a left hip injury or incur left hip disease during service, nor was arthritis manifest during the initial post-service year.  Rather, many years after service, he developed left hip problems, eventually necessitating left hip surgery in April 1996.  There is no competent and credible lay or medical evidence of record relating the Veteran's current left hip disorder to his active service.  Accordingly, the preponderance of the evidence is against the claim for service connection for a left hip disorder, and entitlement to service connection on a direct basis, or on a presumptive basis for arthritis, is not warranted.  

Turning to the matter of whether compensation is warranted under 38 U.S.C.A. § 1151 due to the April 1996 VA left hip surgery, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In other words (for all claims received by VA after October 1, 1997), under 38 U.S.C. § 1151(a), compensation "shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service [ ]connected" if the additional disability was:

(a) . . . not the result of a veteran's willful misconduct and (1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).  

Thus, to obtain benefits under 38 U.S.C.A. § 1151(a), a claimant must show (1) a "qualifying additional disability," (2) actually caused by the hospital care, treatment, or examination furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.

Further, effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed as of October 1, 1997.  Prior to that time, 38 C.F.R. § 3.358 is to be applied.  In this case, the Veteran's claim was received after October 1, 1997.  Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused a veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, a veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability or death.  The veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter 31 or as part of a CWT program under 38 U.S.C.§ 1718.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and facilities.  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs. A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  The following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a): (1) hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

38 C.F.R. § 3.361(g) provides for benefits which are payable under 38 U.S.C. § 1151 for a veteran's death.

Pursuant to 38 U.S.C. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered. 38 U.S.C. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed.Cir.2010); see also Hyatte v. Shinseki  2010 WL 5230879, 2 (Vet. App.) (Vet.App.,2010)

Upon careful consideration of the evidence of record, the Board finds that the evidence supports the Veteran's claim for compensation for left hip disability, diagnosed as limitation of motion and degenerative changes, as permitted under the provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

As noted, the Veteran underwent total left hip replacement in April 1996.  Prior to that date, it is shown that the Veteran had severe left hip pain.  Exact range of motion studies were not performed.  Following the surgery, the Veteran had leg length discrepancy due to the procedure.  His left leg was longer than his right leg.  The Veteran has been compensated under 38 U.S.C.A. § 1151 for that additional disability which does not represent compensation for limitation of motion of the left hip.  However, the post-service medical records also show that the Veteran had severe limitation of motion of the left hip following the surgery.

Dr. Ericksen, M.D., indicated that the Veteran had resultant loss in abduction and extension on range of motion testing, post-surgery.  The February 2001 VA examination included an opinion that the Veteran had additional disability involving his left hip, but felt it was not as significant as his leg length discrepancy.  The September 2002 VA examiner concluded that the Veteran was status post total hip replacement in 1996 with subsequent catastrophic development of restriction of motion in all directions, as measured on goniometer.  The January 2004 examiner's assessment was status post total hip replacement in 1996 with subsequent catastrophic development of restriction of motion.  Thereafter, medical records and examinations continued to show left hip limitation of motion and pain, as well as degenerative changes.  Finally, the August 2008 examiner provided an opinion that it was as likely as not that the Veteran incurred an additional disability involving the left hip and/or left leg which resulted from his left hip replacement surgery performed by VA in April 1996, which is not coincidental to said treatment, the result of the natural progression of any involved disease or disability, or the necessary consequences of medical or surgical treatment.  

In sum, as noted, there is clearly leg length discrepancy.  However, also present as a result of the April 1996 surgery is limitation of motion and degenerative changes of the left hip.  The evidence as a whole shows that the surgery resulted in this additional disability.  VA law and regulation require that the evidence must show that the additional disability is the result of VA hospital care, medical or surgical treatment and that the proximate cause of the additional disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  The Board finds that this additional disability, the limitation of motion and degenerative changes, was caused by the VA surgery and is an event not reasonably foreseeable.  

Although the VA examiner did not provide the specific wording set forth in VA law and regulation, the Board finds that it is reasonable to construe that when the additional disability is described as being a "catastrophic development," that it was not foreseen in advance of the surgery.  The Veteran is afforded the application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, compensation under the provisions of 38 U.S.C.A. § 1151 for left hip disability, diagnosed as limitation of motion and degenerative changes, is warranted. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for left hip disability, diagnosed as limitation of motion and degenerative changes, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA outpatient records, including those dated in March 2005, July 2005, February 2006, and December 2006, noted that the Veteran had neutropenia.  It was noted that the neutropenia had been present for at least 4 years.

According to a March 2009 VA examination report, the VA examiner indicated that a leg lengthening surgery with metal prosthesis did not cause the Veteran's hematologic disorder, but the examiner further stated that a hematologist should be consulted.  

Thereafter, in October 2010, the Veteran was afforded another VA examination which noted that the Veteran had been diagnosed as having large granular lymphocytic leukemia.  An examination was conducted.  The examiner, a hematology/oncology attending physician, indicated that the Veteran had large granular lymphocytic leukemia which had been present since 2005.  He had also been noted to have neutropenia in 2001, and leukopenia since 1996.  The examiner provided an opinion that the Veteran's leukemia is not known to be caused by or a result of orthopedic surgery or orthopedic hardware.  Furthermore, it was likely that the blood disorder was present prior to the hip replacement, based on laboratory data in the record.

The Board finds that this VA examination opinion is incomplete.  Whether the Veteran had a preexisting disability is not the sole question to be answered as additional disability may be sustained through aggravation of a preexisting condition.  Also, the matter to be resolved is whether neutropenia is the result of the April 1996 total left hip replacement surgery or was aggravated by that surgery; and, if so, if it was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment; if VA failed to exercise the degree of care that would be expected of a reasonable health care provider; and if the proximate cause of any additional disability was an event not reasonably foreseeable.  All of these inquiries were not answered and the focus of the examiner's opinion was leukemia, not neutropenia.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than state a conclusion that the etiology of a medical condition, for example, is unknown or unknowable, the conclusion must be supported with sufficient rationale and explanation.  Stefl, 21 Vet. App. At 124.  The Court in Stefl explained some of the types of information that a factor might discuss in his or her opinion, even if ultimately inconclusive such as why the examiner finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.  Further, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr.  As such, another VA opinion must be obtained from the examiner who provided the October 2010 opinion, or if unavailable, from another VA examiner qualified to provide a hematological opinion.

Since this claim is being remanded, updated medical records from the Boston VA Healthcare System should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain and associate with the claims file copies of all updated clinical records, which are not already in the claims file, of the Veteran's treatment at the Boston VA Healthcare System.

2.  Thereafter, obtain a medical addendum from the examiner who provided the October 2010 opinion, or if unavailable, from another hematologist.  The claims file should be reviewed.  An opinion to the following questions should be provided with rationale for each answer:

(A) Did the Veteran sustain any additional disability, neutropenia, either directly or through aggravation of any preexisting condition, as a result of the April 2, 1996 VA left hip replacement surgery? 

(B) If such additional disability, i.e., neutropenia, was sustained via directly or through aggravation, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment; 

(C) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; and 

(D) Was the proximate cause of any additional disability an event not reasonably foreseeable?

3.  Then, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


